DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed August 9, 2021.
Claim 12 has been previously canceled.
Claims 1, 11, 14, and 16 have been amended.
Claims 2-10, 13, 15, and 17-21 are in their original or a previous presentation.
Claims 1-11 and 13-21 are currently pending and have been fully examined.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaleski (US PG Pub. 2017/0300649) in view of Banerjee (US PG Pub. 2014/0310014) in further view of Myers (US PG Pub. 2017/0132383) and Marshall (US PG Pub. 2015/0142457).

Claim 1
	Regarding claim 1, Zaleski teaches 
A health monitoring (HM) computing device for monitoring patient vitals in real time
Par. [0026], “This disclosure is directed to systems and methods for providing clinical information and clinical analysis (e.g., informatics), and more particularly, systems and methods for providing trending observations, user-
The HM computing device including at least one processor in communication with at least one memory device, the at least one processor programmed to:
Par. [0080], “Computer system 1900 includes one or more processors, such as processor 1904. Processor 1904 is connected to a communication infrastructure 1906 (e.g., a bus or network).”
Receive from a plurality of user computer devices each user computer device of the plurality of user computer devices associated with a patient of the plurality of patients, patient data
Par. [0040], “Furthermore, data can be displayed in a synchronized, columnar format that aligns the time stamps of all findings from potentially disparate sources associated with the same patient (i.e., different medical devices associated with the same patient but that are collecting data independently) in a visual display at a point of care regardless of data source (i.e., from a variety of medical devices).”
Where each user computer device receives the patient data including measurements for at least one key marker including at least one of weight, blood pressure, and pulse for the corresponding patient
Par. [0040], “Furthermore, data can be displayed in a synchronized, columnar format that aligns the time stamps of all findings from potentially disparate sources associated with the same patient (i.e., different medical devices associated with the same patient but that are collecting data independently) in a visual display at a point of care regardless of data source (i.e., from a variety of medical devices).”
See also par. [0049]-[0050], which describes associating the patient with medical devices that can include patient monitors, as-hoc, spot vital signs machines, and glucose meters. 
Par. [0052], “FIG. 3 shows an example user-interface 300 according to aspects of the present invention. FIG. 3 shows a plurality of parameters, for example heart rate ("HR"), systolic blood pressure ("Sys"), mean blood pressure ("Mean"), and diastolic blood pressure ("Dias").”
For each patient of the plurality of patients, retrieve a reference model tailored to the corresponding patient 
Par. [0058], “Upon saving the new maximum and minimum threshold values, each data point beyond the maximum and minimum threshold values can be showing using a colored data point or different shaped data point. Additionally, data values exceeding the threshold values can be shown in the data cells, e.g., as red bold text on the tabular layout in the upper right corner of data cells.”
Par. [0059] further describes the ability to view received patient data that exceeds (or falls below) the threshold values in the interface. Because the user had previously saved the threshold values, the system must access these saved values from the memory in order to compare the received values to the threshold and generate the notifications.
Par. [0062], “FIG. 10A shows an example user-interface 1000A having user definable rules according to aspects of the present invention. In embodiments, rules based on individual or combined medical device parameter values per patient or a collection of patients can be created by a user. FIG. 10B shows a library 1000B of user-definable rules that can be applied to any patient based upon rules and notifications settings established 
Par. [0063], “In embodiments, rules can be simple mathematical expressions and conditions that can be defined and stored by the user. These rules can be applied to parameters or medical devices such that the user is notified upon occurrence of a condition defined by the rule. That is, the rules can be stored or recalled, and used to send a notification when specified conditions are met.”
The specification of the current application, at par. [0036], describes a reference model as being tailored to each patient registered with the HM computing device, and the reference models including range of thresholds for each key marker set by the patient’s healthcare provider. Zaleski teaches patient thresholds that are set by a healthcare provider and specific to each patient
The reference model including threshold data for the at least one key marker including at least one of weight, blood pressure, and pulse
Par. [0057], “For example, as shown in FIG. 7, a maximum threshold value for a heart rate is 99 bpm (beats per minute) and a minimum threshold value is 97 bpm.”
Wherein the threshold data established by a healthcare provider associated with the corresponding patient
Par. [0062], “FIG. 10B shows a library 1000B of user-definable rules that can be applied to any patient based upon rules and notifications settings established by the user. FIG. 10A shows a user-interface configured to permit 
Determine at least one status category for each of the plurality of patients based on a comparison of the received patient data and the corresponding reference model
Par. [0060], “In embodiments, further advantages include the capability to communicate value of parameters in relation to an associated threshold. That is, in embodiments, where a plurality of proximal threshold levels correspond to levels of notification can be defined. For instance, a heart rate can have a "not-to-exceed threshold" (NTE threshold) set for 120 bpm, which identifies point at which a "red" notification can be transmitted to one or more specified users. Furthermore, an "intermediate threshold" (IT threshold) can be set to 90 bpm, which identifies the point at which a "yellow" notification can be transmitted to the one or more specified users. In embodiments, the "yellow" notification represents a default and the coloration of notifications can be custom tailored to enable any possible coloring scheme associated with various threshold levels.”
The patient’s data is compared to a set of threshold values for the patient that define the reference model. The status is determined based on the received patient data’s relation to the thresholds.
Par. [0070], “For example, patients having acceptable readings can have a first colored block, e.g., green, patients with an intermediate alert can have a second colored block, e.g., orange, (patients ICU003, ICU012, and ICU060), and patients with a high level alert can have a third colored block, e.g., red (patients ICU007 and ICU047).”
Generate first instructions for simultaneously displaying the plurality of status categories associated with the plurality of patients associated with one key marker on a first graphical user interface on a healthcare provider computer device associated with the healthcare provider and transmit the generated instructions to the healthcare provider computer device to cause the plurality of status categories for the one key marker of the plurality of patients to be simultaneously displayed by the first graphical user interface which is to be displayed on the healthcare provider computer device
Par. [0059], “The display of the patient data collected from bedside monitors is viewed in tabular form and the display screen allows the user to define thresholds upon which notification alerts can be generated.”
Par. [0060], “In embodiments, notifications can be sent when the IT threshold is triggered and when the NTE threshold is triggered. In this way, the one or more specified users can be aware of trending vitals of a patient, such that they can take preventative actions or be on alert of a patient's condition. In embodiments, the notifications transmitted for the IT and NTE events can include the values of the specific parameters (or rules) displayed in the notification as well as a color metaphor indicating the occurrence of IT and NTE events.”
Par. [0070], “FIG. 11 shows a user-interface 1100 having a grid view according to aspects of the present invention. In embodiments, a grid view can be provided at a census level within the user-interface that can show all patients with respect to given thresholds. In other words, FIG. 11 shows user-interface 1100 having dashboard view of the overall patient population with respect to established thresholds as described herein. In embodiments, alerts 
Each of the color coded blocks indicate a patient, and the color coding indicates the patient’s status in at least one key marker (e.g., if the color is orange, the patient has an intermediate alert status for one of the key markers).
See also par. [0044] which describes the system being operating by the user through a browser on their computer receiving information from a central location.
Generate instructions to automatically change a status indicator marker from a default color to another color visually representing where the patient is on a threshold scale based on the determined at least one status category
Par. [0057], “Furthermore, any data points exceeding the threshold values can be marked using a first colored data point, e.g., red, whereas data points within the threshold values can be marked using a different colored data point, e.g., green. It should be understood by those of ordinary skill in the art that other markers can be used for the data points, e.g., data points exceeding the threshold values can be marked using different shapes such as an “*” symbol or a “+” symbol.”
However, Zaleski does not teach
The patient device being a patient computing device
The reference model based on historical patient data of the corresponding patient
Generate second instructions for displaying a second graphical user interface on a patient computer device associated with each of the plurality of patients, the second graphical user interface including one or more input fields wherein each input field includes a status indicator marker configured to, during input of patient data by each of the plurality of patients and in real-time, automatically change the status indicator marker from a default color to another color visually representing where the patient is on a threshold scale 
Transmit the second generated instructions to each patient computer device to cause the second graphical user interface to be displayed on each corresponding patient computer device
Banerjee teaches
The plurality of user devices associated with a plurality of patients being  computing devices
Par. [0022], “As discussed in reference to FIG. 1, below, in an aspect of the present invention, embodiments of the system and method are accessible via a variety of computing terminals, including but not limited to, mobile device, smartphones, tablets, laptops and/or desktops.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski the ability to associate with a patient a computing device, as taught by Banerjee, because it allows for real-time remote monitoring of patients to assist the patients and physicians treating them to monitor the patient’s condition and make adjustments if needed (see Banerjee, par. [0024]-[0025]).
Myers teaches
The reference model based on historical patient data of the corresponding patient
Par. [0005], “Optionally, the system can also include a measurement database storing historic medical measurement data received over the communication interface system, wherein the medical measurement data 
See also par. [0049]-[0050]
Par. [0057], “It is also possible to use unsupervised machine learning techniques to identify events that could be used to train the supervised feature selection or rule generation algorithms.”
Par. [0058], “Once training on historic data is complete, the trained system can recommend new rules or changes to existing rules. The system can thus be thought of as a rule recommendation or discovery engine. A user of the system can be presented an interface where they could accept, reject or edit the recommendations to result in a new set of rules or model against which historic or new incoming measurement data will be evaluated. The presented rules can also be compared against the initial set of rules and differences noted and presented to a user.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski and Banerjee the ability to base the reference model tailored to the patient on historical patient data, as taught by Myers, because it allows the system to analyze trends in the patient’s data prior to known health events so that it can better determine which data values are predictive of the health events in the future and set the thresholds accordingly (see Myers, par. [0049]-[0050], [0057]-[0059]).
Marshall teaches
Generate second instructions for displaying a second graphical user interface on a patient computer device associated with each of the plurality of patients, the second graphical user interface including one or more input fields wherein each input field includes a status indicator marker configured to, during input of patient data by each of the plurality of patients and in real-time, automatically change the status indicator marker from a default color to another color visually representing where the patient is on a threshold scale
Par. [0019], “In alternative embodiments, some of which are described below, the data processing apparatus is configured to validate a combination of manually entered data and stored data, or a combination of manually entered data and automatically entered data, for example data received from a device transmitting values via an electronic communication interface.”
Par. [0052], “At stage 36, the notification unit 26 receives four likelihoods from the likelihood unit 24: the likelihood of the entered value for patient height given the other entered values, the likelihood of the entered value for patient weight given the other entered values, the likelihood of the entered value for patient age given the other entered values, and the likelihood of the entered value for patient gender given the other entered values.”
This shows the system making the determination that the user should be notified about the entered data values.
Par. [0054], “In the present embodiment, for each entered value, the calculated likelihood of the value is compared with a likelihood threshold. If the likelihood of an entered value is below the likelihood threshold, the notification unit 26 flags the entered value for review by coloring the data entry box 66 containing the entered value in red. If the likelihood of the entered value is equal to or greater than the likelihood threshold, the notification unit 26 colors the data entry box 66 containing the entered value in green. Therefore, the data entry screen 60 provides a user interface that combines data entry fields 64 with visual cues indicating the likelihood of the values. The combination of a data entry field 64 with a respective data entry 
Par. [0055], “Highlighting data entry boxes 66 for which the entered values have low likelihood is a method of warning the user of low-likelihood values. Other methods of warning the user may including highlighting the data entry boxes 66, data entry fields 64, displayed likelihoods or any other region of the screen in any appropriate warning color, changing any appropriate text into a warning color, displaying a warning message, providing an auditory warning such as a spoken message or a beep, or any other suitable warning method.”
Par. [0080], “An alternative embodiment is described in which likelihoods for each entered value are calculated along with the entry of each of the values, and the displayed likelihood of each value may change as further values are entered.”
The description of the embodiment in par. [0080], where the likelihoods can be calculated as the data values are entered shows the system being able to update the status indicators in real-time.
Transmit the second generated instructions to each patient computer device to cause the second graphical user interface to be displayed on each corresponding patient computer device
Par. [0053], “The notification unit 26 updates the data entry screen 60 to provide a notification of each likelihood to the user. In the present embodiment, the notification unit 26 updates the data entry screen 60 such that for each of the data entry boxes 66 a percentage for the likelihood of the value that was entered in the data entry box 66 is displayed beside the data entry box 66.”
This shows the system transmitting the instructions by updating the data entry screen.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, and Myers the ability to generate instructions for displaying the second graphical user interface (GUI) including one or more input fields are configured to automatically change the status indicator marker from a default color to another color visually representing where the patient is on a threshold scale based on the determined at least one status category and transmit the generated instructions to the patient computer device to cause display of the GUI, as taught by Marshall, because it allows the system to instantly notify a user inputting data values that an entered data value is outside acceptable values and should be addressed by the user (see Marshall, par. [0047], [0053-[0055]).

Claim 2
	Regarding claim 2, the combination of Zaleski, Banerjee, Myers, and Marshall teaches all the limitations of claim 1. Zaleski further teaches
The at least one status category is at least one of a baseline measurement status category, a warning measurement status category, and a critical measurement status category
Par. [0070], “For example, patients having acceptable readings can have a first colored block, e.g., green, patients with an intermediate alert can have a second colored block, e.g., orange, (patients ICU003, ICU012, and ICU060), and patients with a high level alert can have a third colored block, e.g., red (patients ICU007 and ICU047).”

Claim 4

A plurality of status categories are determined for each patient, wherein each status category corresponds to measurements for each of a plurality of parameters, including blood pressure, and pulse
Par. [0051], “FIG. 2 shows an example of a user-interface 200 having a patient charting view. In embodiments, the patient charting view shows parameters in a tabular format 202. For example, each row lists a parameter obtained from the bedside monitor and each column identifies a common reporting time interval associated with the listed parameters, propagated to the nearest reporting time. For example, as shown in FIG. 2, the parameters can include heart rate ("HR") and premature ventricular contraction per minute ("PVC/min") among others.”
Fig. 2 also lists blood pressure readings among the displayed parameters.
Par. [0033], “The ability to set parameter-level thresholds on individual parameters to facilitate event reporting when certain values exceed a predetermined threshold, thereby providing the capability to manage medical device data and patient observations dynamically. The thresholds can be tailored to clinical needs of the end user as per the practice of medicine, to minimize the occurrence of "nuisance" alarms.”
Par. [0062], “FIG. 10A shows an example user-interface 1000A having user definable rules according to aspects of the present invention. In embodiments, rules based on individual or combined medical device parameter values per patient or a collection of patients can be created by a user.”
The ability to define the rules at the parameter level based on the output of individual monitor devices and describing parameter values such as heart rate and blood pressure being parameter values derived from monitoring devices means the system has the ability to set rules specific to each of those monitored parameters.
However, Zaleski does not teach
The plurality of parameters including weight
Myers teaches
Alert thresholds associated with monitoring the weight of a patient
Par. [0015], “Embodiments of the systems and methods described herein are directed to determining changes in health state by inference from changes in measurement data. Measurement data can be obtained from any one or more of biometric sensing devices, observational data feeds, subjective assessments, environmental data, health record data, laboratory measurements, imaging data, and so forth. The algorithms that detect changes in health state can be formatted as a set of heuristics that describe rules which are automatically evaluated against acquired measurement data.”
Par. [0016], “Examples of biometric data include heart rate, respiration rate, weight, blood pressure, patient movements, and so forth. Examples of observational data include weight, swelling, urine output, and so forth.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, Myers, and Marshall the ability to set rules based on monitored changes in weight, as taught by Myers, because weight is among many different variables where changes in the parameter values can be used to generate inferences regarding a future state of a patient (see Myers, par. [0015]).

Claim 5
	Regarding claim 5, the combination of Zaleski, Banerjee, Myers, and Marshall teaches all the limitations of claim 1. Zaleski further teaches
The reference model including a plurality of thresholds based on the threshold data established for each of the plurality of patients; the plurality of thresholds including: a first threshold corresponding to a baseline measurement status category, a second threshold corresponding to a warning measurement status category, and a third threshold corresponding to a critical measurement status category
Par. [0060], “In embodiments, the threshold levels can be marked using horizontal lines 702 on a graphical plot. Furthermore, any data points exceeding the threshold values can be marked using a first colored data point, e.g., red, whereas data points within the threshold values can be marked using a different colored data point, e.g., green.”
This shows the system using the color green to indicate values that do not violate a threshold. This is describing a set of threshold values for a non-alarm state of the patient. 
Par. [0060], “In embodiments, further advantages include the capability to communicate value of parameters in relation to an associated threshold. That is, in embodiments, where a plurality of proximal threshold levels correspond to levels of notification can be defined. For instance, a heart rate can have a "not-to-exceed threshold" (NTE threshold) set for 120 bpm, which identifies point at which a "red" notification can be transmitted to one or more specified users. Furthermore, an "intermediate threshold" (IT threshold) can be set to 90 bpm, which identifies the point at which a "yellow" notification can be transmitted to the one or more specified users. In embodiments, the "yellow" 
Par. [0070], “For example, patients having acceptable readings can have a first colored block, e.g., green, patients with an intermediate alert can have a second colored block, e.g., orange, (patients ICU003, ICU012, and ICU060), and patients with a high level alert can have a third colored block, e.g., red (patients ICU007 and ICU047).”

Claim 14
	Claim 14 is a process claim that recites a computer-based method for monitoring patient vitals in real time, where the method is implemented using a system that is the same or substantially similar to the system of claim 1 performing functions that are the same or substantially similar to the functions performed by the system of claim 1. Zaleski teaches the following limitations not addressed in the rejection of claim 1
A computer-based method
Par. [0026], “This disclosure is directed to systems and methods for providing clinical information and clinical analysis (e.g., informatics), and more particularly, systems and methods for providing trending observations, user-defined analysis rules based on any datum, and raw measurements from any data source at a point of patient care.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 16

One or more non-transitory computer-readable storage media having computer-executable instructions embodied thereon
Par. [0084]-[0085]
Please refer to the rejection of claim 1 for additional limitations.

Claim 17
Claim 17 is a computer program product claim dependent from claim 16 that recites additional limitations that are the same or substantially similar to the systems of claim 5. Please refer to the rejections of claims 16 and 5.

Claim(s) 3, 8-10, 15, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zaleski, Banerjee, Myers, and Marshall, in further view of Maley (US PG Pub. 2018/0096104).

Claim 3
	Regarding claim 3, the combination of Zaleski, Banerjee, Myers, and Marshall teaches all the limitations of claim 1. Zaleski further teaches
The first graphical user interface including an interactive display
Par. [0071], “In embodiments, on-mouse-over of a particular patient tab, a patient's clinical information can be displayed as a pop-up. For example, as 
However, Zaleski does not teach
The first graphical user interface including a pie chart comprising aggregate patient data based on the corresponding status category, the aggregate patient data including the received patient data
Maley teaches
The first graphical user interface including a pie chart comprising aggregate patient data based on the corresponding status category, the aggregate patient data including the received patient data
Par. [0167], “The pie charts 516 and 524 may be color coded for quick assessment of patients' status. Pie chart 524 shows the status of the patients, i.e., green, yellow, red and pending. That is, 18 patients are red condition, 16 patients are yellow condition, 4 patients are green status and 4 patients are pending a status. An assessment status tab may be selected to focus on a particular status.”
The green, yellow, and red conditions correspond to patients in low, medium, and high risk, respectively, based on an analysis of patient data. See par. [0057].
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, Myers, and Marshall the ability to include in the first graphical user interface an interactive pie chart comprising see Maley, par. [0167]).

Claim 8
Regarding claim 8, the combination of Zaleski, Banerjee, Myers, and Marshall teaches all the limitations of claim 1. Zaleski further teaches
The first graphical user interface including an interactive display having a plurality of portions, the plurality of portions including: a first portion corresponding to a baseline measurement status category, the first portion representing patients having measurements within the baseline measurement status category; a second portion corresponding to a warning measurement status category, the second slice portion representing patients having measurements within the warning measurement status category; and a third portion corresponding to a critical measurement status category, the third portion representing patients having measurements within the critical measurement status category
Par. [0070], “For example, patients having acceptable readings can have a first colored block, e.g., green, patients with an intermediate alert can have a second colored block, e.g., orange, (patients ICU003, ICU012, and ICU060), and patients with a high level alert can have a third colored block, e.g., red (patients ICU007 and ICU047).”
Par. [0071], “In embodiments, on-mouse-over of a particular patient tab, a patient's clinical information can be displayed as a pop-up. For example, as shown in FIG. 11, vitals data of patient ICU003 can be displayed when a mouse is played over the block corresponding to such patient.”

The first graphical user interface including a pie chart having a plurality of slice portions
The plurality of slice portions each corresponding to one of three measurement status categories, wherein each of the plurality of slice portions represents patients having measurements within the status category corresponding to the slice portion
Maley teaches
The first graphical user interface including an interactive pie chart having a plurality of slice portions, wherein the plurality of slice portions each corresponding to one of three measurement status categories, wherein each of the plurality of slice portions represents patients having measurements within the status category corresponding to the slice portion
Par. [0167], “The pie charts 516 and 524 may be color coded for quick assessment of patients' status. Pie chart 524 shows the status of the patients, i.e., green, yellow, red and pending. That is, 18 patients are red condition, 16 patients are yellow condition, 4 patients are green status and 4 patients are pending a status. An assessment status tab may be selected to focus on a particular status.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, Myers, and Marshall the ability to include in the first graphical user interface a pie chart having a plurality of slice portions each corresponding to a measurement status category and representing patients having measurements in that measurement status category, as taught by Maley, because such a pie chart allows for a quick assessment of the data for a group of patients (see Maley, par. [0167]).

Claim 9

The first portion being associated with a first color corresponding to a baseline measurement status category; the second portion being associated with a second color corresponding to the warning measurement status category; and the third portion being associated with a third color corresponding to the critical measurement status category
Par. [0070], “For example, patients having acceptable readings can have a first colored block, e.g., green, patients with an intermediate alert can have a second colored block, e.g., orange, (patients ICU003, ICU012, and ICU060), and patients with a high level alert can have a third colored block, e.g., red (patients ICU007 and ICU047).”
However, Zaleski does not teach
The portions being slice portions of an interactive pie chart
Maley teaches
Color coding slice portions of a pie chart
Par. [0167], “The pie charts 516 and 524 may be color coded for quick assessment of patients' status. Pie chart 524 shows the status of the patients, i.e., green, yellow, red and pending. That is, 18 patients are red condition, 16 patients are yellow condition, 4 patients are green status and 4 patients are pending a status. An assessment status tab may be selected to focus on a particular status.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, Myers, Marshall, and Maley the ability to add to the graphical user interface an interactive pie chart with color-coded slice portions corresponding to patients in different measurement status categories, as taught by see Maley, par. [0167]).

Claim 10
Regarding claim 10, the combination of Zaleski, Banerjee, Myers, Marshall, and Maley teaches all the limitations of claim 8. Zaleski further teaches
Upon receiving selection of one of the plurality of portions, the at least one processor being further programmed to generate instructions for displaying a second graphical user interface on the healthcare provider computer device; the second graphical user interface including patient data for each patient within the corresponding status category; and 
Par. [0071], “In embodiments, on-mouse-over of a particular patient tab, a patient's clinical information can be displayed as a pop-up. For example, as shown in FIG. 11, vitals data of patient ICU003 can be displayed when a mouse is played over the block corresponding to such patient. In embodiments, statistics shown in the vitals popup can be "clickable" such that clocking on a statistic can take you directly to the acceptance UI for the patient on that location zooming on the time of the particular event or zooming down on current vitals.”
“Each patient” can be interpreted as one patient if only one patient is in the assigned category.
Transmitting the generated instructions to the healthcare provider computer device to cause the second graphical user interface to be displayed on the healthcare provider computer device
Par. [0044], “In embodiments, the user-interfaces described herein can be shown on a web-browser using a computing device 2008 as described with 
However, Zaleski does not teach
Displaying to a user information including a total number of patients within the corresponding status category 
Maley teaches
Displaying to a user information including a total number of patients within the corresponding status category 
Fig. 5A-5B which illustrates a listing of the total number of patients in each status category. 
Par. [0167], “The pie charts 516 and 524 may be color coded for quick assessment of patients' status. Pie chart 524 shows the status of the patients, i.e., green, yellow, red and pending. That is, 18 patients are red condition, 16 patients are yellow condition, 4 patients are green status and 4 patients are pending a status.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, Myers, Marshall, and Maley the ability to display a total number of patients in a display on a graphical user interface, as taught by Maley, because it allows for the user to make a quick assessment of the patients undergoing treatments (see Maley, par. [0167]).
Maley further teaches
Upon receiving a user selection, generating instructions for displaying a second graphical user interface on the healthcare provider computer device, the second 
Although Zaleski properly reads on the claim language, these additional passages from Maley would address situations more in line with the spirit of the present claimed invention where each color coded status category represents more than one patient.
Par. [0167], “An assessment status tab may be selected to focus on a particular status. A listing 530 of patients by name 536 showing individual GOLD stage 538, patient status 540 (color coded). and next visit 542 and any assigned respiratory therapist 544 may be displayed. More patients tab 532 and an all patients tab 534 may be selected to control the listing 530.”
This shows that Maley has the ability to display patient information for an entire list of patients in response to a user selection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, Myers, Marshall, and Maley the ability include patient data from each patient within the corresponding status category, as taught by Maley, because it allows the user to focus their attention on patients in specific status categories (see Maley, par. [0167]).

Claim 15
Claim 15 is a method claim dependent from claim 14 that recites additional limitations that are the same or substantially similar to the systems of claim 8. Please refer to the rejections of claims 14 and 8.

Claim 19


Claim 21
	Regarding claim 21, the combination of Zaleski, Banerjee, Myers, and Marshall teaches all the limitations of claim 1. However, Zaleski does not teach
Receiving an input from a user selecting a status category
Display a plurality of entries for the plurality of patients corresponding to the selected status category
Maley teaches
Receiving an input from a user selecting a status category and displaying a plurality of entries for the plurality of patients corresponding to the selected status category
Par. [0167], “FIG. 5A is an IPD display that shows the status of all COPD patients, configured according to principles of the disclosure. Using tab 502 to enter this function, FIG. 5A shows a pie chart 516 of the Global Initiative for Obstructive Lung Disease (GOLD) stages 1-4 and pending for all patients in the system 100. (Stages and other important classifications could evolve and IPD can be changed to reflect those movements.) The GOLD stages may be considered a predetermined rating technique. The pie charts 516 and 524 may be color coded for quick assessment of patients' status. Pie chart 524 shows the status of the patients, i.e., green, yellow, red and pending. That is, 18 patients are red condition, 16 patients are yellow condition, 4 patients are green status and 4 patients are pending a status. An assessment status tab may be selected to focus on a particular status. A listing 530 of patients by 
The Assessment Status tab, shown as reference number 520 in Fig. 5A, to focus on a particular status is a user input tool. When selected, the system filters the displayed users to only those with the selected status.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, Myers, and Marshall the ability to receive a user input selecting a status category and display a plurality of entries for the plurality of patients corresponding to the selected status, as taught by Maley, because the user selection and display of patients with the selected status allows the user to focus on patient’s with a particular status (Maley, par. [0167]).

Claim(s) 6-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zaleski, Banerjee, Myers, and Marshall, in further view of Lo (US PG Pub. 2014/0315200).

Claim 6
	Regarding claim 6, the combination of Zaleski, Banerjee, Myers, and Marshall teaches all the limitations of claim 1. However, Zaleski does not explicitly teach
The at least one processor being further programmed to determine at least one status category for patient data that lies in-between two of the plurality of thresholds by: determining a calculated value, calculating a midpoint indicator by adding the determined value to a lower threshold of the two thresholds, and comparing the received patient data to the midpoint indicator to determine the at least one status category for the received patient data, wherein the at least one status category corresponds to one of the two thresholds
Lo teaches
Determine at least one status category for patient data that lies in-between two of the plurality of thresholds by: determining a calculated value, calculating a midpoint indicator by adding the determined value to a lower threshold of the two thresholds, and comparing the received patient data to the midpoint indicator to determine the at least one status category for the received patient data, wherein the at least one status category corresponds to one of the two thresholds
Par. [0125], “In another embodiment, a parameter is determined from the first amount and the second amount (e.g., a difference or a ratio), and the parameter is compared to a cutoff to see if the first amount is statistically higher than the second amount. The same can be done for other determinations of statistical difference or statistical equality. In one implementation, the cutoff values for different determinations can vary, e.g., the cutoff for (iii) may require less statistical deviation than for (i) and (ii).”
Par. [0126], “As described above, if the percentage of fetal DNA is 20% with each fetus contributing 10%, the determination of statistical equality vs. statistically greater for (i) and (ii) can distinguish between 50% (equality) and 60% (greater). Thus, a cutoff for determining statistical greater might be true if the parameter (e.g., fractional concentration) is greater than 55%, which is halfway between 50% and 60%.”
It would have been obvious to one having ordinary skill in the art before the effective filing date to add to the system of Zaleski, Banerjee, Myers, and Marshall the ability to assign see Lo, par. [0129]).

Claim 7
Regarding claim 7, the combination of Zaleski, Banerjee, Myers, Marshall, and Lo teaches all the limitations of claim 6. The combination of Zaleski, Banerjee, Myers, and Lo further teaches
The calculated value being determined by: calculating a difference between the two thresholds for which the patient data is in-between, wherein one of the two thresholds has a lower threshold value than the other threshold; and dividing the calculated difference by two
Par. [0126], “Thus, a cutoff for determining statistical greater might be true if the parameter (e.g., fractional concentration) is greater than 55%, which is halfway between 50% and 60%.”
The narrower limitations recited in claim 7 have previously been addressed by the rejection of claim 6 as part of the explanation used to teach the broader limitation in claim 6 that is narrowed by the limitations of claim 7. Therefore this feature is already taught by the combination, and the motivation and rationale to combine references is the same as the motivation and rationale to combine references in claim 6. The motivation and rationale statement provided in claim 6 in therefore, incorporated herein.

Claim 18
Claim 18 is a computer program product claim ultimately dependent from claim 16 that recites additional limitations that are the same or substantially similar to the systems of claim 6. Please refer to the rejections of claims 16 and 6.

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zaleski, Banerjee, Myers, and Marshall, in further view of Flam (US PG Pub. 2012/0200507).

Claim 11
	Regarding claim 11, the combination of Zaleski, Banerjee, Myers, and Marshall teaches all the limitations of claim 1. However, Zaleski does not teach
Generating instructions for displaying a second graphical user interface on a patient computer device associated with each of the plurality of patients, the second graphical user interface including
A first input section for inputting patient measurements corresponding to weight
A second input section for inputting patient measurements corresponding to blood pressure
A third input section for inputting patient measurements corresponding to pulse
Wherein each input section includes a status indicator configured to alert each of the plurality of patients as to whether the inputted patient measurements for a corresponding input section is within at least one of a baseline measurement status category, a warning measurement status category, and a critical measurement status category
Transmit the generated instructions to each patient computer device to cause the second graphical user interface to be displayed on each corresponding computer device

Generating instructions for displaying a second graphical user interface on a patient computer device associated with each of the plurality of patients, the second graphical user interface including: a first input section for inputting patient measurements corresponding to weight, a second input section for inputting patient measurements corresponding to blood pressure, and a third input section for inputting patient measurements corresponding to pulse, and transmit the generated instructions to each patient computer device to cause the second graphical user interface to be displayed on each corresponding computer device
Fig. 5 and 14 show examples of a GUI that can be used to input data by the patient on the patient device.
Par. [0065], “Referring to FIG. 4A, a patient utilizes a GUI on the terminal 110 to log into the application (S510), which can be understood as being created by computer code being executed by a processor at a server 130. Hence, the software enables the interactions of what is being referring to in this figure as the application. As seen in FIG. 4A, the patient logs onto the application at the terminal 110 (S510) and enters Blood Pressure, Pulse, and Blood Sugar Readings (S520) and provided that the terminal 110 is connected to a network (i.e., online), the data entered by the patient can be saved on the server 130 (S530a).”
Par. [0093], “An embodiment of the present invention includes a system and method that can be accessed and utilized with a mobile device, which will allow close connection between the physician and the patient. The patient will enter the blood pressure, blood sugar, pulse and meal plan readings their mobile device in a manner including, but not limited to, manually, utilizing an 
Par. [0126], “After the blood pressure and blood sugar readings are inputted manually into the mobile device by the patient, there is a button to send the data to the secure server for review by the physician.”
Although the figures and exemplary embodiments only directly recite input sections for blood pressure and pulse, the specification does describe displaying patient weight data to the physician (Par. [0062], [0113]). Banerjee also describes the patients’ weight readings as being a part of the complete information that is “helpful in evaluating a patient’s treatment for diseases states” 
The received patient data being associated with an alert indicator to notify users of the system about out of range readings
Par. [0024], “In an aspect of the present invention, embodiments of the system and method enable rapid notification of a physician or other medical care provider when a patient exhibits vital signs and/or readings outside of an acceptable range.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, Myers, and Marshall the ability to generate and transmit to a patient computing device a user interface that is capable of presenting input sections for weight, blood pressure, and pulse and identifying out of range readings entered by the patient, as taught by Banerjee, because it allows the system to remotely monitor a patient based on a complete set of information useful in monitoring the patient’s condition and enabling users to make adjustments to the patient’s care and behavior see Banerjee, par. [0024]-[0025], [0062]).
Flam teaches
Wherein each input section includes a status indicator configured to alert each of the plurality of patients as to whether the inputted patient measurements for a corresponding input section is within at least one of a baseline measurement status category, a warning measurement status category, and a critical measurement status category
In the combination of Zaleski, Banerjee, and Myers used to reject claims 1 and the above-referenced limitations of claim 11, the interface allows the patient to input data. Even though the description of Flam intends for the input to be done by the physician, the concepts described regarding the interface can be applied to interfaces used by any person.
Par. [0083], “After entering the blood pressure reading, a flag 1330 is displayed. The flag 1330 allows additional information to be presented based upon a recorded vital sign. In this current example, the patient's blood pressure was entered as 120/80 in the user interface element 1325, which is in a normal range. The flag 1330, therefore, provides an indication that the data was in a normal range. The flag 1330 can provide this indication based upon the flag's text and color. In addition, the flag's various options are configurable. For example, flag 1330 could have indications including, but not limited to, a slight danger, a moderate danger, and a great danger indication that is based upon various blood pressure levels. Each vital sign has a corresponding flag, and that flag has a group of indications that correspond to various levels of the vital sign.”
see Flam, par. [0083]).

Claim 20
Claim 20 is a computer program product claim ultimately dependent from claim 16 that recites additional limitations that are the same or substantially similar to the systems of claim 11. Please refer to the rejections of claims 16 and 11.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zaleski, Banerjee, Myers, Marshall, and Flam, in further view of Moturu (US PG Pub. 2016/0140320).

Claim 13
Regarding claim 13, the combination of Banerjee, Myers, Marshall, and Flam teaches all the limitations of claim 11. However, Zaleski does not teach
Generating instructions for displaying a third graphical user interface on the patient computer device associated with each of the plurality of patients, the third graphical user interface including a general question section that includes at least one question prompt, a corresponding list of answer options below the question prompt, and a text box position below the corresponding list of answer options

Generating instructions for displaying a third graphical user interface on the patient computer device associated with each of the plurality of patients, the third graphical user interface including a general question section that includes at least one question prompt, a corresponding list of answer options below the question prompt, and a text box position below the corresponding list of answer options
Par. [0037], “Provision of the input can include selecting, at an input device (e.g., touch screen, voice command, keyboard, mouse, track pad, joystick, touch interface, etc.), one of a set of options describing candidate self-assessed mental health states (e.g., moods) of the individual. Provision of the input can additionally or alternatively include selecting one of a set of options describing recent life events (e.g., loss of a loved one, relationship issue, health issue, concern, etc.) of the individual. In one example, as shown in FIG. 2, the input can include a selection of one of a set of mental health states (e.g., feeling great, feeling okay, feeling poor, feeling bad), provided by an application executing at a mobile device of the individual, wherein selection is provided at a touch screen of the mobile device. The input can, however, include information not selected from a pre-selected list of options, and allow the individual to provide a customized input (e.g., a detailed description about how the individual is feeling). As such, the input can provide qualitative information and/or quantitative data, or qualitative information that can be transformed into quantitative data, for processing in subsequent Blocks of the method 100.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, Myers, Marshall, and Flam the see Moturu, par. [0037]). 

Response to Arguments
Claim Objections
Applicant’s arguments and amendments, see Remarks, filed Aug. 9, 2021, with respect to the objections to the claims have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 

112 Rejections
Applicant’s arguments and amendments, see Remarks, filed Aug. 9, 2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of the claims have been withdrawn. 

101 Rejections
Applicant’s arguments and amendments, see Remarks, filed Aug. 9, 2021, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections of the claims have been withdrawn. 

Prior Art Rejections
Applicant's arguments filed Aug. 9, 2021, have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out 

Applicant’s remaining arguments with respect to claim(s) 1-11 and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GREGORY D. MOSELEY/Examiner, Art Unit 3686